Order entered October 12, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00615-CR

                 EX PARTE JAMES MICHAEL DRAUCKER

                On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
                    Trial Court Cause No. WR-1-22-0006

                                     ORDER

      Before the Court is appellant’s September 28, 2022 pro se motion to add

exception to appellant’s brief letter. Appellant is represented by counsel, and he is

not entitled to hybrid representation. See Ex parte Bohannan, 350 S.W.3d 166,

166 n.1 (Tex. Crim. App. 2011).        Accordingly, appellant’s pro se request is

DENIED without prejudice.


                                             /s/    DAVID J. SCHENCK
                                                    JUSTICE